DETAILED ACTION
This action is response to communication:  response to original application filed on 06/08/2020.
Claims 1-33 are currently pending in this application.  
The IDS filed on 06/08/2020 has been accepted.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11, 12, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 11-12, claim 11 recites “wherein at the binding phase, the application program generates the digest file based on the key factor information” and “wherein at the checking phase, the application program determines whether the controller corresponds”.  However, such limitations were already recited in the independent claims and it is unclear whether these are additional steps to the ones already cited or an elaboration on the prior step as cited in the independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 17-19, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pattar et al. US Patent Application Publication 2018/0278612 (Pattar), in view of Wang et al. US Patent Application Publication 2019/0036924 (Wang).

As per claim 1, Pattar teaches an authentication system, comprising: an electronic device comprising (Figure 1 with device and storage device; see also paragraph 36 and 46): a controller having a digest table (Figure 1 and paragraph 38 with storage device and access management client; see paragraph 92 wherein secure storage/digest table storing security 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pattar with Wang.  One of ordinary skill in the art would have been motivated to perform such an addition to provide solutions enabling users to log into networks without remembering a username or password (paragraph 35).
As per claim 2, it would have been obvious over the Pattar combination wherein if the controller corresponds to the binding device, at a registration phase, the controller registers with the server device for the U2F service according to the digest file (see throughout Wang with U2F service and authentication; see Pattar pragarph 93 with registration of storage device with access management system;). 
As per claim 11, as best understood by the Examiner, it would have been obvious over the Pattar combination wherein the electronic device is not connected to an external electronic device, wherein at the binding phase, the application program generates the digest file based on the key factor information and the selection strategy of the electronic device, wherein at the checking phase, the application program determines whether the controller corresponds to the binding device based on the digest file and the key factor information of the electronic device (Wang abstract and throughout without a sim card; see rejection of claim 1 for other limitations).  

As per clam 17, the Pattar combination eaches wherein the controller has a storage for storing the digest table (Figure 1 and paragraph 38 with storage device and access management client; see paragraph 92 wherein secure storage/digest table storing security data).
Claim 18 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 28 is rejected using the same basis of argumetns used to reject claim 11 above.
Claim 29 is rejected using the same basis of arguments used to reject claim 12 above. 

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Pattar combination as applied above, and further in view of Fan et al. “U2F based Secure Mutual Authentication Protocol for Mobile Payment” (ACM May 12-14, 2017) (hereinafter Fan)
As per claim 6, it would have been obvious over the Pattar combination wherein the electronic device is connected to a mobile communication device (see Pattar paragraph 33 wherein device may be a mobile device).  However, the Pattar combination does not explicitly teachwherein at the binding phase, the application program waits for a first biometric identification confirmation result of the mobile communication device, and when the first biometric identification conformation result is pass, the application program receives the key 
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Fan with the Pattar combination.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by guaranteeing a valid user and a reliable server (page 3 section 3.1). 
Claim 23 is rejected using the same basis of arguments used to reject claim 6 above. 

Allowable Subject Matter
Claims 3-5, 7-10, 13-16, 20-22, 24-27, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the above references teach many limitations of the claims, the claimed limitations, as a whole, would not have been obvious over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495